*84The opinion of the court was delivered by
Dunbar, J.
We think, under the judgment in this case, exact justice was accorded all the parties litigant; that appellant received what its mortgage called for; and that, so far as the claim of respondent is concerned in the cross appeal, the cases cited do not apply to the facts as shown by the record; and that inasmuch as the mortgage described the property as lot 4 in block 3, according to the recorded plat thereof; and the said recorded plat described lot 4 in block 3 as being a lot fifty by one hundred and twenty feet, the description was plain and unambiguous, and could be relied upon; and that subsequently acquired title to sufficient land to meet the description in the mortgage should inure to the benefit of the mortgagee.
The judgment is affirmed.
Gobdon, O. J., and Eullebton and Reavis, JJ.,, concur.